DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 25 January 2022, with respect to independent claims 22, 37 and 39 have been fully considered and are persuasive.  The rejection of independent claims 22, 37 and 39 has been withdrawn. 

Allowable Subject Matter
Claims 23, 24, 37-43 and 45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 22, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the at least one splice tray of the first enclosure has an output connected to the at least one fan out device of the second enclosure, as claimed in combination with the remaining limitations of independent claim 22.
Regarding claim 37, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of at least one drop splice module being connected to a distribution cable and being connectable to an output of the at least one fan out module to provide a point-to-
Regarding claim 39, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of the main body defining a single lengthwise fixation fin for insertion into a slot of an enclosure assembly, as claimed in combination with the remaining limitations of independent claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



17 February 2022